FILED
                                                                        APRIL 5, 2022
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                          )
                                              )         No. 37676-1-III
                     Respondent,              )
                                              )
       v.                                     )
                                              )
PHILLIP A. HAYES,                             )         UNPUBLISHED OPINION
                                              )
                     Appellant.               )

       SIDDOWAY, C.J. — Phillip Alan Hayes appeals convictions for drive-by shooting,

reckless endangerment and reckless driving. He contends his trial lawyer provided

ineffective assistance of counsel by failing to move to sever the reckless driving charge

and by misstating the burden of proof in closing argument. He also assigns error to the

trial court’s overruling of a defense objection to a police officer’s opinion testimony and

the court’s statement at sentencing that it would require Mr. Hayes to sell his Whitman

County property. The State concedes that for the trial court to require a property sale
No. 37676-1-III
State v. Hayes


would have been error, but points out that no such requirement was included in Mr.

Hayes’s judgment and sentence or reduced to any other written order.

       We find no error or ineffective assistance of counsel and affirm.

                      FACTS AND PROCEDURAL BACKGROUND

       Phillip Hayes was convicted of several offenses taking place on a late winter

afternoon and early evening in 2020, which the State theorized were intended to

intimidate his rural neighbors, the Brown family. Mr. Hayes drove toward their farm

shop several times, firing shots, and later engaged in a reckless high-speed chase of a

vehicle he believed was associated with the Browns. We draw the following facts from

the evidence at trial, identifying Mr. Hayes’s conduct as it was eventually charged.

       The Brown family farms primarily in north Whitman County, near Lamont.

Charlie Brown operates the farm with his two adult sons, Rowdy Brown and Beau

Brown. For at least 10 years, there has been ill will between Mr. Hayes and the Browns.

The fact that Mr. Hayes’s homestead of about 10 acres is located within and surrounded

on all sides by the Browns’ farm has created occasions for conflict.

       At around 3:30 p.m. on January 2, 2020, Rowdy1 was working in the farm’s shop,

which fronts on Spuler Road, when he saw Mr. Hayes’s small green pickup truck drive

up Spuler Road, turn into the shop’s driveway, remain for about 10 seconds, and back

out. It then drove slowly away toward Dewey Road, where it parked. To understand this

       1
           We refer to Rowdy Brown by his first name for clarity, intending no disrespect.

                                              2
No. 37676-1-III
State v. Hayes


and later events, it is helpful to visualize the parties’ properties:




Ex. 103 (partial). The Brown shop and other farm buildings can be seen on the left-hand

side of this aerial photograph. They sit a couple hundred yards north from Spuler’s

intersection with Dewey Road. Mr. Hayes’s homestead can be seen at the bottom of the

photograph, on Dewey Road.

       Rowdy was concerned by Mr. Hayes’s actions; he had not previously seen Mr.

Hayes drive up Spuler Road. It becomes a dirt road shortly beyond the Browns’

buildings and there are no other structures to the north. Mr. Hayes would not have been

welcome at the shop. Rowdy took several pictures of Mr. Hayes’s truck, which remained

parked on Dewey Road within sight of the shop for several minutes before driving off. A

local veterinarian, Jill Swannack, saw Mr. Hayes at the same Dewey Road location at




                                                3
No. 37676-1-III
State v. Hayes


about 3:30 p.m., and observed that he was looking intently in the direction of the shop for

a few minutes before leaving.

       Count 1 conduct

       At around 4:00 p.m., Rowdy got a text message from a friend who farms nearby,

letting him know that Mr. Hayes was driving in the area. At around 4:30 p.m., before full

darkness, Rowdy called Keith Pigott, a family friend from Lamont who is also a

Washington State Patrol (WSP) trooper. Trooper Pigott was familiar with the strained

Hayes/Brown relationship. The two men were discussing what Rowdy had seen when

Rowdy saw Mr. Hayes’s pickup driving up Spuler Road again, toward the shop. Trooper

Pigott told Rowdy to call 911, start video recording, and keep his head down.

       Rowdy took a series of videos from inside and outside the shop. The green pickup

approached, then turned around and drove south toward Dewey Road, stopping a couple

of times to fire a gun in the direction of the Browns’ buildings. What Rowdy identifies as

shots fired can be heard on his video recordings. According to him, he could tell that one

shot hit something in the shop’s yard. Rowdy and others later concluded that the shot

struck and went through the right panel of the bed of Rowdy’s pickup, hitting and denting

but not passing through the panel on the other side. When Mr. Hayes drove off, Rowdy

called 911 and again called Trooper Pigott.




                                              4
No. 37676-1-III
State v. Hayes


       Count 2 conduct

       Shortly after 5:00 p.m., when it was fully dark and before help arrived, Rowdy

saw headlights that he associated with Mr. Hayes’s truck pull back onto Spuler Road. He

again heard shots fired toward the farm buildings. He heard a shot strike something

above, high on the shop building or a piece of equipment. The pickup drove off again. It

was never determined what, if anything, was struck by these shots fired.

       Count 4 conduct

       Sergeant (Sgt.) Keith Cooper of the Whitman County Sheriff’s Office arrived at

the Browns’ shop shortly thereafter. He spoke with Rowdy and called for additional

deputies. He then drove his unmarked patrol vehicle—a dark Chevrolet Tahoe—to the

intersection of Spuler and Dewey Roads to await backup. As he was waiting, a vehicle

traveling on Dewey Road approached where Sgt. Cooper was parked, accelerated toward

his driver’s side door, and came to an abrupt stop so close to the door that the sergeant

did not believe he would have been able to open it all the way. It was a small green truck

with a black brush guard that he later identified as Mr. Hayes’s. Unsure of the driver’s

identity and fearing for his safety, Sgt. Cooper drew his handgun but decided that a better

course of action would be to drive away. He put his car in gear and drove away at a high

rate of speed. The green truck followed closely, at speeds of up to 80 miles per hour on

gravel roads. After several miles, Sgt. Cooper no longer saw the truck following him.



                                             5
No. 37676-1-III
State v. Hayes


       The Browns had owned a grey Chevrolet Tahoe up until the spring of 2019. Law

enforcement theorized that the driver of the truck was Mr. Hayes, who assumed the

parked car was associated with the Browns.

       At around midnight that evening, law enforcement arrested Mr. Hayes at his

home, transported him to the jail, and then executed a search warrant authorizing them to

search his home and pickup truck. They seized several firearms, including a .44 Magnum

revolver, from the home. When they unloaded the cylinder of the .44 revolver, it

contained four live rounds and two spent shell casings. They seized live rounds and

empty shell casings from the front seat area of Mr. Hayes’s truck.

       After the search was completed, Sgt. Cooper and Whitman County Sheriff Sgt.

Michael Jordan met with Mr. Hayes at the sheriff’s office and Hayes agreed to be

interviewed. He denied chasing Sgt. Cooper’s Tahoe or having anything to do with

shooting toward the Browns’ shop.

       The next afternoon, Mr. Hayes told Sgt. Jordan he wanted to clarify that he had

shot at a coyote from the roadway the day before, and those might have been the shots

heard by Rowdy. Sgt. Cooper re-interviewed Mr. Hayes about this new information the

night of January 3. Mr. Hayes explained that something had been killing his chickens, so

when he saw a coyote the day before, he got in his truck to follow it and fired perhaps six

shots in the area of the Browns’ shop while attempting to kill it. He denied shooting at a

pickup or that he would have vandalized anyone’s property. He said he might have

                                             6
No. 37676-1-III
State v. Hayes


followed Sgt. Cooper’s car while driving to get his mail, but he was not trying to chase

him. Asked why he had not reported any of this when interviewed the night before, Mr.

Hayes said, “I was really drunk last night when you guys were talking to me.” Report of

Proceedings (RP) at 537.

       Mr. Hayes was eventually charged with two counts of drive-by shooting (counts 1

and 2), assault in the second degree (count 3) and reckless driving (count 4).

       Before trial, the defense moved to sever the reckless driving count from the other

counts, arguing that Sgt. Cooper’s “description of the truck combined with the deputy’s

training and experience create a strong case of Reckless Driving.” Clerk’s Papers (CP) at

100. The defense was particularly concerned about the reckless driving count being tried

with the second degree assault count, which it argued “is weak especially on the element

of intent,” and “[t]o allow these two disparate charges to proceed to trial together would

substantially prejudice Hayes.” Id. The defense later withdrew its motion to sever when

the State declared it would not proceed to trial on the assault count.

       At trial, the State called eight witnesses, including Rowdy, Trooper Pigott, Sgt.

Cooper, and veterinarian Swannack. It also called Brett Bromberg-Martin, a forensic

scientist with the WSP. The sole defense witness was Gaylan Warren, an independent

forensic examiner.

       Sgt. Cooper testified to the matters recounted above and that on the evening of the

crimes he searched the Brown property for damage, and observed a bullet hole in the side

                                              7
No. 37676-1-III
State v. Hayes


wall of the bed of Mr. Brown’s truck. He photographed the damage the following day.

At trial, he identified three photographs he had taken (exhibits 153, 154 and 155), which

were admitted.

       The prosecutor also sought to have Sgt. Cooper testify to the path the bullet was

traveling, to which the defense objected, resulting in the following voir dire, ruling, and

testimony:

              Q     Can you describe—do you see there what path the bullet was
       traveling? What direction?
                 A   From the—
                     [DEFENSE COUNSEL]: Objection—foundation, basis of
       knowledge.
                     THE COURT: Do you have a little foundation, if you would
       please.
       BY [THE PROSECUTOR]:
                 Q   Deputy, did you get a good look at it?
                 A   Yes.
                 Q   Did you see in what direction the metal was bent?
                 A   Yes.
                     [PROSECUTOR]: That’s all I submit, Your Honor. That’s
       all the foundation that’s needed here.
                     THE COURT: All right. You may proceed.
       BY [THE PROSECUTOR]:
            Q      So, Deputy, could you tell from that in what direction the—in
       what—yeah, in what direction the bullet was traveling?
                     [DEFENSE COUNSEL]: Your Honor, if I might ask some
       questions to aid in my objection?
                     THE COURT: All right.


                                              8
No. 37676-1-III
State v. Hayes


                     [DEFENSE COUNSEL]: Deputy, do you know what a
      trajectory rod is?
                    THE WITNESS: Yes.
                    [DEFENSE COUNSEL]: What’s the purpose of it?
                    THE WITNESS: To show direction of the bullet that traveled.
                    [DEFENSE COUNSEL]: So you get both the azimuth[2] and
      the degrees and both—all three dimensions, correct?
                    THE WITNESS: Correct.
                    [DEFENSE COUNSEL]: All right. Did you use one?
                    THE WITNESS: Nope.
                     [DEFENSE COUNSEL]: All right. Did you use some sort of
      laser directional?
                    THE WITNESS: No.
                    [DEFENSE COUNSEL]: So just in the bending of the metal,
      it could be quite a variance in the direction.
                  THE WITNESS: Based on my experience of shooting, I
      formed my opinion.
                     [DEFENSE COUNSEL]: That’s not a question—answer
      though. So based—that’s the reason we use those tools—forensics use
      those tools, is to get an accurate result and not just a guess, essentially,
      correct?
                    THE WITNESS: Correct.
                    [DEFENSE COUNSEL]: I have no other questions.
                    THE COURT: All right. Mr. [Prosecutor], you may continue.
                    [PROSECUTOR]: Thank you, Your Honor.

RP at 408-10.

      2
         Defined to mean “horizontal direction expressed as the angular distance between
the direction of a fixed point (such as the observer’s heading) and the direction of the
object.” Merriam-Webster Online Dictionary (available at https://www.meriam-webster
.com/dictionary/azimuth).

                                              9
No. 37676-1-III
State v. Hayes


       In continuing to question Sgt. Cooper about the bullet hole, the prosecutor

qualified his question, saying, “I’m not asking for a precise angle—to make my question

clear here.” RP at 410. Directing the sergeant’s attention to the photographs, he asked

whether the bullet was coming from the front of the truck, its left side, or anywhere

forward of the 90 degree angle to the right, to which Sgt. Cooper answered no. He then

asked Sgt. Cooper to describe “approximately what direction that bullet was coming

from,” to which the sergeant answered it was from the taillight (apparently indicating the

right taillight) going forward. RP at 411. Asked “what tells you that?,” the sergeant

answered, “The way the metal is ripped.” Id. The sergeant testified that he considered

the bending of the metal and the way the paint was chipped as indicators of the direction

the bullet was traveling; when the prosecutor followed up by asking, “Again, not with

precision—not a precise angle, but a general direction?,” the sergeant answered, “Yes.”

RP at 412.

       The prosecutor also questioned Sgt. Cooper about Rowdy’s photo of a dent or

depression of the metal on the inside wall of truck’s bed, opposite the bullet hole but

farther toward the forward end of the pickup.

       Sgt. Cooper testified that he used Rowdy’s video recordings to determine the

approximate location of Mr. Hayes’s pickup at the time of the shot that Rowdy believed

hit something in the shop yard. Using a range finder, Sgt. Cooper testified the distance



                                             10
No. 37676-1-III
State v. Hayes


from Mr. Hayes’s truck to Rowdy’s truck was approximately 355 yards. No bullet

believed to have hit Rowdy’s truck was ever found.

       The State had engaged Mr. Bromberg-Martin, a firearms expert, to determine

whether six empty shell casings recovered by Whitman County deputies from Mr.

Hayes’s truck had been fired from the revolver it seized in the search of Mr. Hayes’s

home. Mr. Bromberg-Martin testified that his testing confirmed they were fired from the

revolver. He further testified that he had been able to determine from the empty shell

casings by whom they were manufactured, and, using the manufacturer’s specifications,

testified that if the revolver had fired a live round, the speed of the bullet after a distance

of 400 yards would have been approximately 850 feet per second. He testified that he

was familiar with how bullets can impact sheet metal and, shown two photographs of

what Sgt. Cooper had opined was the bullet hole in the Brown truck, testified it was

“possible” it was indeed a bullet hole. RP at 468. He testified it was also “possible” the

hole was caused by something else. Id.

       When cross-examined by the defense, Mr. Bromberg-Martin testified that the

crime lab could have determined with more certainty whether the hole was caused by a

bullet by chemical testing for lead and copper residue or a stereo microscopic

examination, neither of which was done.

       The defense called Gaylan Warren, an independent examiner who had nearly 17

years of prior experience at the state crime laboratory. He testified that if the hole in

                                               11
No. 37676-1-III
State v. Hayes


Rowdy’s truck had been caused by a bullet, the bullet or a fragment of it should have

been found. He had examined the photographs of Mr. Brown’s truck and testified that if,

as the State theorized, a bullet pierced the right panel of the truck’s bed and then struck

the left panel, the bullet would come to rest “in that space.” RP at 584. When cross-

examined by the prosecutor, Mr. Warren agreed that he had sometimes not found an

intact bullet at a crime scene, but he had never not found evidence of bullets, such as

fragments.

       In closing argument, defense counsel questioned the lack of forensic evidence, the

biases of the State’s witnesses, and the presentation of the evidence. And at one point in

his closing argument he said, “[I]t’s not the Defense’s job to—I’ll say it this way. It’s the

Defense’s job to raise a doubt. It’s the State’s burden to erase that doubt. That’s the way

the system works; that’s what the Constitution requires. We call into question the State’s

case. And in doing so, the State has to respond with evidence and prove it.” RP at 666

(emphasis added).

       Of the charges that remained, the jury found Mr. Hayes guilty of count 1, the

drive-by shooting charge related to Mr. Hayes’s first round of firing, in which the State

theorized the truck was hit. For the second round of firing, it found Mr. Hayes not guilty

of drive-by shooting but guilty of the lesser included crime of reckless endangerment. It

found him guilty of reckless driving.



                                             12
No. 37676-1-III
State v. Hayes


       At sentencing, the prosecutor asked the trial court to impose a geographical

restriction that would prohibit Mr. Hayes from going within a half mile of any of the

Browns’ land, which he acknowledged would “require [Mr. Hayes] to move once he gets

out of custody” and “would prohibit him from living there.” RP at 705. He

acknowledged it would be “a big step.” RP at 708. He also discussed the possibility of a

lesser geographical restriction that would restrict Mr. Hayes’s travel on Spuler Road and

east on Dewey Road.

       Defense counsel agreed the court could put geographic restrictions and no-contact

orders in place, but disputed that it could order Mr. Hayes out of his house of 23 years.

Nevertheless, asking that any no-contact order allow Mr. Hayes to “get his property ready

for sale if that’s what he wants to do,” defense counsel informed the court that selling the

house once Mr. Hayes was released was “[h]is idea he just expressed to me,” and

something that might be “best for everybody.” RP at 721. In allocuting, Mr. Hayes

apologized for his actions and stated, “My intentions are—without any animosities

whatsoever—I plan on moving out of there just as quick as I can get it fixed up and sold.

And that is my word.” RP at 726.

       The trial court imposed a high end sentence of 20 months’ confinement and 18

months’ community custody for the drive-by shooting, suspended sentences for the

remaining counts, restitution, and a 10 year no-contact order. It imposed geographical

restrictions on Mr. Hayes’s travel on Spuler Road and west on Dewey Road and observed

                                             13
No. 37676-1-III
State v. Hayes


that having committed a felony, he would be prohibited from possessing firearms. In

announcing its sentence, it made inconsistent statements about whether it was going to

require Mr. Hayes to sell his Whitman County property, at some points saying it would

require it, but elsewhere stating “if I can say it, I’ll say it in the no contact order.” RP at

731.

       Toward the end of the sentencing, the prosecutor suggested that “the Court just

simply order him not to go west of his property, as of a certain address on Dewey Road

. . . from there and not go onto Spuler.” RP at 738. As presented, signed, and filed, the

several no-contact provisions of Mr. Hayes’s judgment and sentence prohibit him from

having contact with specific members of the Brown family, their spouses or children,

prohibit him from coming onto the Browns’ property or the property of any corporate

entity controlled by the family, and state that he “may not go onto Spuler Rd., or Revere

Rd., or onto Dewey Rd. west of 7181 Dewey Rd.” for a period of 10 years. CP at 323.

       Mr. Hayes appeals.

                                         ANALYSIS

       Mr. Hayes makes three assignments of error. We begin with his assignment of

error to the oral order requiring a sale of his Whitman County property, since it is most

easily addressed. We then turn to his claims of ineffective assistance of counsel and

evidentiary error.




                                               14
No. 37676-1-III
State v. Hayes


I.     MR. HAYES IS NOT SUBJECT TO ANY OPERATIVE ORDER TO SELL HIS WHITMAN
       COUNTY PROPERTY

       Mr. Hayes challenges the trial court’s authority to order him to sell his Whitman

County property. The State agrees that the trial court lacked authority to order such a

sale but argues that the operative no-contact order included in the judgment and sentence

does not include any such requirement.

       A trial court’s oral decision has no binding or final effect “unless it is formally

incorporated into findings of fact, conclusions of law, and judgment.” State v. Dailey, 93

Wn.2d 454, 459, 610 P.2d 357 (1980). Oral statements are considered no more than “a

verbal expression of [a trial court’s] informal opinion” at the time announced and may be

altered, modified or completely abandoned by the final written decision. Ferree v. Doric

Co., 62 Wn.2d 561, 567, 383 P.2d 900 (1963).

       That is the case here. The transcript of the sentencing hearing reveals that the

prosecutor asked that the no-contact provision of Mr. Hayes’s judgment and sentence

include a geographical restriction; at its most extreme, one that would prevent Mr. Hayes

from living in his home. While the court stated that it would require a sale of the home

(after Mr. Hayes expressed an intention to sell it), the prosecutor ultimately proposed and

included a lesser geographical restriction in the judgment and sentence. It is only the

lesser geographical restriction in the judgment and sentence that is operative. Mr. Hayes

is not subject to a court order to sell his home.



                                              15
No. 37676-1-III
State v. Hayes


II.    MR. HAYES FAILS TO DEMONSTRATE INEFFECTIVE ASSISTANCE OF COUNSEL

       Mr. Hayes next contends that he received ineffective assistance of counsel when

his trial lawyer (1) failed to move to sever the reckless driving count from the other

charges and (2) misstated the burden of proof in closing argument.

       The Washington and United States Constitutions guarantee a criminal defendant

the right to the effective assistance of counsel. See CONST. art. I, § 22; U.S. CONST.

amend. XIV, § 1; see also State v. Sardinia, 42 Wn. App. 533, 538, 713 P.2d 122 (1986).

Effective assistance of counsel is required to ensure a fair and impartial trial. State v.

Thomas, 109 Wn.2d 222, 225, 743 P.2d 816 (1987).

       To demonstrate ineffective assistance, the defendant must show both that trial

counsel’s representation was deficient and the deficiency prejudiced the defendant.

Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984);

State v. Kyllo, 166 Wn.2d 856, 862, 215 P.3d 117 (2009). To be deficient, representation

must fall below an objective standard of reasonableness based on consideration of all the

circumstances. State v. McFarland, 127 Wn.2d 322, 335, 899 P.2d 1251 (1995).

Conduct that can be characterized as “legitimate trial strategy or tactics” cannot serve as

the basis for a claim of ineffective assistance of counsel. State v. Prado, 144 Wn. App.

227, 248, 181 P.3d 901 (2008). There is a strong presumption that trial counsel’s

performance was reasonable. Id.




                                              16
No. 37676-1-III
State v. Hayes


       Prejudice requires the defendant to demonstrate a “reasonable probability that, but

for counsel’s deficient performance, the outcome of the proceedings would have been

different.” Kyllo, 166 Wn.2d at 862 (citing State v. Leavitt, 111 Wn.2d 66, 72, 758 P.2d

982 (1988)). A reviewing court may address the prejudice prong initially “[i]f it is easier

to dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice.”

Strickland, 466 U.S. at 697; State v. Barbarosh, 10 Wn. App. 2d 408, 415, 448 P.3d 74

(2019).

       Whether trial counsel provided ineffective assistance is a mixed question of law

and fact reviewed de novo. Barbarosh, 10 Wn. App. 2d at 414; Strickland, 466 U.S. at

698.

       A.     Failure to move for severance

       Joinder is proper under CrR 4.3(a) when two offenses are of the same character or

are based on connected acts. Severance is appropriate if “the court determines that

severance will promote a fair determination of the defendant’s guilt or innocence of each

offense.” CrR 4.4(b). A trial court abuses its discretion in denying a motion to sever if

“a trial involving both counts would be so manifestly prejudicial as to outweigh the

concern for judicial economy.” State v. Bythrow, 114 Wn.2d 713, 718, 790 P.2d 154

(1990). To determine whether to sever charges, a court considers “(1) the strength of the

State’s evidence on each count; (2) the clarity of the defenses as to each count; (3) court

instructions to the jury to consider each count separately; and (4) the admissibility of

                                             17
No. 37676-1-III
State v. Hayes


evidence of the other charges even if not joined for trial.” State v. Russell, 125 Wn.2d 24,

63, 882 P.2d 747 (1994).

       When trial counsel’s failure to move to sever a count from other charges is the

basis of an ineffective assistance claim, the prejudice prong must be demonstrated by

showing “that a severance motion would likely have been granted,” and second, “had a

severance been granted, there is a reasonable probability that the jury would not have

found [the defendant] guilty of [the remaining charges] beyond a reasonable doubt.”

State v. Sutherby, 165 Wn.2d 870, 884, 204 P.3d 916 (2009). The deficient

representation prong must be demonstrated by showing there was no legitimate strategic

or tactical reason for failing to make such a motion. Id. at 883-84. We conclude that it is

easiest to dispose of this claim of ineffective assistance by addressing prejudice first.

       Mr. Hayes contends on appeal that a severance motion would have been

successful, arguing that two Russell factors presented a manifest danger of prejudice: he

contends the evidence of reckless driving was much stronger than the evidence of the

drive-by shooting charges, and evidence of the offenses would not have been cross

admissible.3

       We disagree as to both factors. Mr. Hayes characterizes the State’s evidence of

drive-by shooting as “much weaker” than its evidence of reckless driving, characterizing


       3
          Mr. Hayes does not argue that there was a risk of confusion as to his defenses or
that the jury was not properly instructed.

                                             18
No. 37676-1-III
State v. Hayes


the former as amounting only to “the testimony of Mr. Brown, the videos he had taken,

and the hole in his truck.” Appellant’s Opening Br. at 29. He argues that “[a]t its core,

the case rested on the credibility of Mr. Brown,” which he argues would have been in

doubt, given his “motive to lie.” Id. at 29-30. Not mentioned by Mr. Hayes is the

corroboration of Rowdy’s testimony. It was corroborated by Rowdy’s contemporaneous

conversations with Trooper Pigott, who suggested that Rowdy record what was going on;

by the fact that Rowdy did start recording and the recordings themselves; by the

observations of Dr. Swannack; and by Mr. Hayes’s own eventual admission that he had

been shooting in the area from his truck. There was no significant disparity in the

strength of the evidence supporting the drive-by shooting and reckless driving counts.

       He also argues that evidence of the offenses would not be cross admissible,

arguing that no permitted purpose for the evidence existed between offenses whose only

link was a “loose temporal one.” Id. at 31. But the trial court had already found the

evidence cross admissible, and Mr. Hayes fails to address its reasons why. Although Mr.

Hayes’s concern had been to sever the reckless driving charge from the later-dismissed

second degree assault charge, the prosecutor asked the trial court to analyze the cross

admissibility of the reckless driving and drive-by shooting evidence. See RP at 163-64.

The trial court found that evidence of the reckless driving would be admissible in the

prosecution of the drive-by shootings “because it shows the Defendant’s state of mind

very near to the time of the shootings—about an hour after the first set of shots and about

                                            19
No. 37676-1-III
State v. Hayes


40 minutes after the second set of shots.” RP at 165. It found the reckless driving

evidence probative of Mr. Hayes’s “intent to intimidate someone who he believed at this

time to be associated with the victim Brown family,” “absence of mistake or accident in

the shootings that had just so recently occurred,” and “relevant to prove the identity of the

driver of the pick-up [sic] at the time of the shootings.” RP at 166. The trial court

reasonably found a close temporal relationship, not a loose one, and that the probative

value of the evidence outweighed any prejudice.

       Ineffective assistance of counsel is not shown by the failure to move to sever the

reckless driving charge.

       B.     Closing argument

       Mr. Hayes also argues that he was denied effective assistance of counsel because

of defense counsel’s statement that “[i]t’s the Defense’s job to raise a doubt” during

closing argument. RP at 666.

       The right to the effective assistance of counsel extends to closing arguments.

Yarborough v. Gentry, 540 U.S. 1, 5, 124 S. Ct. 1, 157 L. Ed. 2d 1 (2003). As the United

States Supreme Court pointed out in Yarborough, in which it reversed a Ninth Circuit

Court decision that had deemed a defense closing argument to be ineffective assistance,

“The Sixth Amendment [to the United States Constitution] guarantees reasonable

competence, not perfect advocacy judged with the benefit of hindsight,” and even when a



                                             20
No. 37676-1-III
State v. Hayes


mistake is made, “relief is not automatic.” Id. at 8. It quoted Justice (and former

Solicitor General) Robert Jackson’s candid statement about argument:

       “I made three arguments of every case. First came the one that I
       planned—as I thought, logical, coherent, complete. Second was the one
       actually presented—interrupted, incoherent, disjointed, disappointing. The
       third was the utterly devastating argument that I thought of after going to
       bed that night.”

Id. (quoting Advocacy Before the Supreme Court, 37 A.B.A.J. 801, 803 (1951)).

       The defense has no duty to present evidence. State v. Cheatam, 150 Wn.2d 626,

652, 81 P.3d 830 (2003). It also has no duty to “raise a doubt” but when the opportunity

arises, that is surely a defense objective. To say it is “the defense’s job to raise a doubt”

is not as problematic as saying it is “the defense’s job to present evidence.” And defense

counsel’s challenged statement was made in the course of argument that correctly stated

the parties’ respective burdens several times:

       And let’s be clear—there is no burden on the Defense to prove a thing. We
       don’t have—my job is to raise questions and ask questions—that’s my job.
       I don’t have to prove anything. I think I’ve proved by their own evidence
       that there was no reckless driving, but that’s not the responsibility of the
       Defense.
               ....
               Count 1, we’ve got a hole we cannot say for sure how it got there. It
       was probably a bullet, yeah—I can admit that. It’s probably a bullet and it
       probably came from his gun. But probably is not the State’s burden, all
       right? Possibly. [Bromberg-]Martin says possibly—yep, it possibly could
       be; I agree with it possibly could be. That’s not the State’s burden to show
       it’s possible. The State’s burden is to show what happened and they failed
       in that.
               ....



                                              21
No. 37676-1-III
State v. Hayes


               Again, it’s not the Defense’s job to—I’ll say it this way. It’s the
       Defense’s job to raise a doubt. It’s the State’s burden to erase that doubt.
       That’s the way the system works; that’s what the Constitution requires. We
       call into question the State’s case. And in doing so, the State has to
       respond with evidence and prove it.
               ....
               [The State] is going to have a chance to go next because the burden
       is on [the State] to prove each and every element beyond reasonable doubt,
       so the State gets to go last.

RP at 663-66 (emphasis added).

       We can agree with Mr. Hayes that the statement, “It’s the Defense’s job to raise a

doubt” was improper. As Mr. Hayes argues, there is no legitimate defense strategy that

supports shifting any part of the State’s burden to the defense. But Mr. Hayes fails to

demonstrate prejudice stemming from this single comment made during a summation that

takes up 11 full pages of the verbatim report of proceedings. Viewed in the context of the

entire closing argument and the jury instructions, there is no reason to believe that but for

the misstatement, the outcome of the trial would have been different. Here again, Mr.

Hayes fails to demonstrate prejudice.

III.   SGT. COOPER’S “OPINION” TESTIMONY IS FAIRLY VIEWED AS LAY OPINION
       TESTIMONY, AND IT WAS NOT AN ABUSE OF DISCRETION TO ADMIT IT

       The final assignment of error on appeal is to the trial court overruling the defense

objection to the prosecution’s solicitation of Sgt. Cooper’s opinion about the direction

traveled by the bullet that struck Rowdy’s truck.




                                             22
No. 37676-1-III
State v. Hayes


       The admission of trial testimony is reviewed for abuse of discretion. State v.

Yates, 161 Wn.2d 714, 762, 168 P.3d 359 (2007), abrogated in part on other grounds by

State v. Gregory, 192 Wn.2d 1, 427 P.3d 621 (2018). If the reasons for admitting opinion

evidence are “‘fairly debatable,’” the trial court’s exercise of discretion will not be

reversed on appeal. Walker v. Bangs, 92 Wn.2d 854, 858, 601 P.2d 1279 (1979).

       By the time Sgt. Cooper testified, Rowdy and Trooper Pigott had both testified

without objection that the hole located in the right rear quarter of Rowdy’s pickup was a

bullet hole. A bullet-sized hole is not commonly-occurring damage to a vehicle. Rowdy

testified that he heard one of Mr. Hayes’s shots hit something metal in the yard, and he

testified there was “[no] doubt in [his] mind” there was no hole in his truck before the

shots were fired. RP at 323. Contrary to one of Mr. Hayes’s arguments on appeal, his

trial lawyer never objected to Sgt. Cooper’s testimony that the hole was a bullet hole.

       Defense counsel’s objection was, instead, to the State asking the sergeant’s

opinion as to the “direction the bullet was traveling.” RP at 409. Defense counsel’s voir

dire established that Sgt. Cooper had not determined direction by using a trajectory rod,

which the sergeant knew was used for that purpose, nor did he use a laser directional.

When defense counsel asked the sergeant whether it was not true that “the reason . . .

forensics use those tools, is to get an accurate result and not just a guess,” Sgt. Cooper

answered, “Correct.” RP at 410 (emphasis added). The trial court overruled the



                                             23
No. 37676-1-III
State v. Hayes


objection and allowed the sergeant to testify to his opinion of the direction of travel,

which Sgt. Cooper said was based “on my experience of shooting.” Id.

       An expert witness may testify in the form of opinion or otherwise “[i]f scientific,

technical, or other specialized knowledge will assist the trier of fact to understand the

evidence or to determine a fact in issue [and the] witness qualifie[s] as an expert by

knowledge, skill, experience, training, or education.” ER 702. A lay opinion, by

comparison, is admissible if it is “rationally based on the perception of the witness” and

“not based on scientific, technical, or other specialized knowledge within the scope of

rule 702.” ER 701(a), (c). “Put another way, lay testimony must be based on ‘knowledge

. . . from which a reasonable lay person could rationally infer the subject matter of the

offered opinion.’” City of Seattle v. Levesque, 12 Wn. App. 2d 687, 704, 460 P.3d 205

(2020) (alteration in original) (quoting State v. Kunze, 97 Wn. App. 832, 850, 988 P.2d

977 (1999)).

       Sgt. Cooper’s agreement that opining on a bullet’s direction would be “just a

guess” without using forensic tools would be a red flag if he had purported to offer an

expert opinion on a precise direction. RP at 410. But the prosecutor asked in only broad

terms about the direction from which the bullet approached. Sgt. Cooper’s opinion was

expressed in broad terms, and in lay opinion terms: he described and pointed out in

photographs why he inferred from the bent metal of the hole and the dent on the opposite

side of the truck’s bed that the bullet came from the right rear of the truck, piercing the

                                             24
No. 37676-1-III
State v. Hayes


right panel of its bed and striking the left panel at a location closer to the front of the

truck. “The jury was therefore in a position to independently assess the opinion in light

of the foundation evidence.” City of Seattle v. Heatley, 70 Wn. App. 573, 581-82, 854

P.2d 658 (1993). Given the limited nature of the opinion offered by Sgt. Cooper, we find

no abuse of discretion in the trial court’s overruling the defense objection.

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                                    _____________________________
                                                    Siddoway, C.J.

WE CONCUR:



_____________________________
Lawrence-Berrey, J.




_____________________________
Pennell, J.




                                               25